Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  Lighting Apparatus of Autonomous Vehicle having a Roof Mounted Lamp Box with Lamp Units and Sensing Units


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 14-15 17 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-7, 9, 11 of U.S. Patent No. 10,682,950. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims broadly encompass the same invention as explained in the following table. 

Instant Application Claim
Corresponding Claim of U.S. Patent No. 10,10,682,950

Explanation of Patentably Indistinctness and Equivalency of Patent Claim language

6-7
Claim 1 Broadly encompasses the same where Lighting Unit disposed on roof is equivalent to lamp box and the lighting unit is disposed at right, left, front and back of roof. 
2
9
Sensor units claimed that are disposed in lighting unit
3
11
The sensors are mounted on the same horizontal or vertical line as the lighting unit. 
14
11
The sensor unit is disposed to sense a surrounding situation of the vehicle. 
15
7
The lighting unit 20 is deposed on roof
17
7
The lighting unit is disposed on front, rear, left and right sides of roof. 
19
7
The lighting unit comprises multiple lighting units disposed at multiple sides of roof. 
20
7
The Lighting unit has an interior lighting unit emitting light into the interior of the vehicle. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claim(s) 1-6 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masuda (U.S. Patent No. 10,470,274).
Regarding Claim 1, Masuda discloses in Figures 1-3,  a lighting apparatus of an autonomous vehicle 90, comprising: a lamp box (roof module 1) disposed in a roof part of a vehicle 90 (Col 6, lines 30-35); one or more front lamp units (headlight unit 3, taillight unit 4 or peripheral illumination unit 5) housed in a front portion of the lamp box 1 and configured to distribute light to a forward area of the vehicle; one or more rear lamp units 4 housed in a rear portion of the lamp box 1 and configured to distribute light to a rearward area of the vehicle; one or more interior lamp units (projectors 8) disposed at the bottom of the lamp box 1, and configured to distribute light to an indoor area of the vehicle (the roof module 1 has projectors 8a-8f, that project light from light sources  to interior side of passenger windows 91 Col 10, lines 15-25); and a control unit 20 configured to control operations of the front lamp unit, the rear lamp unit and the interior lamp unit (See Figure 3, the control unit controls the drive circuit in turn controls operations of the projectors 8, Headlight units 3 and rear light units 4, and peripheral lighting 5). 
Regarding Claim 2, Masuda discloses in Figures 1-3, the lighting apparatus of an autonomous vehicle of claim 1, further comprising one or more sensor units 7 housed in the lamp box 1, and configured to sense a driving condition or surrounding situation of the vehicle (Col 20, lines 10-30 and Col 22, lines 5-20). 
Regarding Claim 3, Masuda discloses in Figure 2A, the lighting apparatus of an autonomous vehicle of claim 2, wherein the sensor unit 7 comprises: one or more front sensors 7 disposed in the front portion of the lamp box 1 so as to be located in parallel to the front lamp 
Regarding Claim 4, Masuda discloses in Figures 2A, the lighting apparatus of an autonomous vehicle of claim 3, wherein the front lamp unit 3H comprises: one or more first front lamps 3H disposed in a left portion of the lamp box 1; and one or more second front lamps 3H disposed in a right portion of the lamp box 1, wherein the front sensor 7 is disposed between the first and second front lamps 3H. 
Regarding Claim 5, Masuda discloses in Figure 2A, the lighting apparatus of an autonomous vehicle of claim 3, wherein the rear lamp unit 4 comprises: one or more first rear lamps disposed in a left portion of the lamp box 1; and one or more second rear lamps 4H disposed in a right portion of the lamp box 1, wherein the rear sensor 7 is disposed between the first and second rear lamps. 
Regarding Claim 6, Masuda discloses in Figures 1-3, the lighting apparatus of an autonomous vehicle of claim 1, further comprising one or more communication lamp units (Laser light sources or LEDs provide light to projectors to indicate information based on sensor 7 to the windows 91 Col 9, line 40-Col 10 line 35) housed in the lamp box 1 and configured to display information (on windows 91)  associated with driving of the vehicle (analysis unit provides details on objects sensed by sensor units 7 and in turn controls laser light sources to project info on windows 91 Col 9, lines 55-65). 
Regarding Claim 14, Masuda discloses in Figures 1-3, a lighting apparatus (roof module 1) mounted on a portion of a vehicle 90, comprising: a first lamp unit 3 disposed on a first side of the portion of the vehicle and configured to emit light in a first light emission area; a first sensor unit 7 disposed on the first side of the vehicle and configured to detect vehicle surroundings faced by the first lamp unit 3; and a control unit 20 configured to receive sensor data from the sensor unit  7 and control light emission characteristics of light emitted by the first lamp unit 3 in the first light emission area  (the light distribution is changed to avoid glare towards pedestrians 
Regarding Claim 15, Masuda discloses in Figures 1-3, the apparatus of claim 14, wherein the portion of the vehicle 90 is the roof. 

Regarding Claim 16, Masuda discloses in Figures 1-3, the apparatus of claim 14, wherein the sensor data includes images of an approaching driver and the control unit controls the first lamp unit to darken out a portion of the first light emission area corresponding to the driver (the vehicle has an analysis unit that provides info to the control unit 20 that includes images of oncoming vehicles to control the lights Col 9, lines 60-67). 
Regarding Claim 17, Masuda discloses in Figure 2A, the apparatus of claim 14, wherein the first lamp unit 3 comprises a right lamp unit and a left lamp unit with the sensor unit 7 disposed there between. 
Regarding Claim 18, Masuda discloses in Figures 1-3,  the apparatus of claim 14, wherein the first lamp unit 3 includes a reference position and the first lamp unit 3 is directed by the control unit 20 to only emit light downward at or below the reference position (high or low beam emitted based on sensed conditions by sensor 7). 
Regarding Claim 19, Masuda discloses in Figures 1-3, the apparatus of claim 14, further comprising: a second lamp unit 4 disposed on a second side of the portion of the vehicle 90 and configured to emit light in a second light emission area (rear lights 4 emit towards the opposite side of vehicle). 
Regarding Claim 20, Masuda discloses in Figures 1-3, the apparatus of claim 14, further comprising an interior lamp unit configured to illuminate interior portions of the vehicle, the interior lamp unit positioned below the first lamp unit (the roof module 1 has projectors 8a-8f, that project light from light sources to interior side of passenger windows 91 Col 10, lines 15-25).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The applicant is respectfully advised that in examining a pending application, the claims are interpreted as broadly as their terms reasonably convey.  In re American Academy of Science Tech Center, 70 USPQ2d. 1827, 1834 (Fed. Cir. May 13, 2004). MPEP § 2111.01.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Masuda (U.S. Patent No. 10,470,274) in view of Ji (U.S. PG Publication No.  2015/0377453). 

Ji discloses in Figure 1, 5 and 8,  a Headlamp lighting unit comprising one or more image forming optical units 10, 20 30 configured to form a light emission area having a beam pattern in which a plurality of unit light emission areas are vertically and horizontally arranged 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing incorporate the image forming optical units as claimed to provide selectable areas of light emission by the vertically and horizontally disposed light sources of the headlight to reduce dazzling of oncoming cars and pedestrians for instance. 


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yamada (U.S. PG Publication No. 2011/0242320) discloses a lighting system with sensors of a vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919.  The examiner can normally be reached on M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ROBERT J MAY/Primary Examiner, Art Unit 2875